Name: Council Regulation (EEC) No 3763/87 of 14 December 1987 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1988 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 117 . 12. 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3763/87 of 14 December 1987 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1988 fishing year for others compared with prices applicable during the current fishing year ; Whereas , in the absence of certain information concer ­ ning price trends for each fishery product with given commercial characteristics, consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices recorded currently ; Whereas in accordance with Articles 169 and 356 of the Act of Accession , a third approximation of guide prices must take place on 1 January 1988 for Atlantic sardines and anchovies , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by the 1985 Act of Accession , and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) of the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and referred to above involves for the 1988 fishing year an increase for certain products and the stabilization or decrease of prices HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year from 1 January to 31 December 1988 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 and the catego-  ries to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1987 . For the Council The President L. GAMMELGAARD (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . No L 355/2 Official Journal of the European Communities 17. 12. 87 ANNEX Guide price (ECU/tonne) 276 503 355 464 861 782 880 1 230 655 877 799 920 269 320 Commercial specifications (') Species Freshness category Size Presentation 1 . Herrings 2. Sardines (a) Atlantic  Member States other than Spain and Portugal  Spain , Portugal (b) Mediterranean 3 . Dogfish (Squalus acanthias) 4. Dogfish (Scyliorhinus spp .) 5 . Redfish 6 . Cod 7. Saithe 8 . Haddock 9 . Whiting 10 . Ling 11 . Mackerel 12 . Spanish mackerel 13 . Anchovies  Member States other than Spain  Spain 14. Plaice Extra , A Extra Extra Extra Extra , A Extra , A A A or A A or A A or A A or A Extra , A Extra or A Extra or A Extra Extra A or A 1 3 3 3 2 |  ! 2 2 3 2 3 2 3 2 3 1 , 2 1 2 1 2 2 2 2 3 Whole fish Whole fish Whole fish Whole fish Whole fish Gutted fish with head Whole fish Gutted fish with head Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Whole fish Whole fish Whole fish Whole fish Whole fish Whole fish Gutted fish with head Gutted fish with head 769 1 025 \ 1 January to / ( 30 April 1988 \ { 1 May to / 31 December 1988 774 1 055 17 . 12 . 87 Official Journal of the European Communities No L 355/3 Commercial specifications (') Guide price (ECU/tonne)Species Freshness category Size Presentation 15 . Hake 16 . Megrim 17. Ray's bream 18 . Monkfish 19 . Shrimps of the genus Crangon crangon 20 . Edible crab 21 . Norway lobster A Extra , A Extra , A Extra , A Extra , A A E , A E , A 1 1 , 2 1 2 , 3 2, 3 1 1 1 , 2 2 Gutted fish with head Whole fish , gutted fish with head Whole fish Whole, gutted , with head Without head Simply boiled in water Whole Whole Tails 2 929 1 850 1 500 2 100 5 040 1 545 1 500 4 400 10 600 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/81